Exhibit 10.1

 

AMENDMENT TO SHARE EXCHANGE

AGREEMENT TO DEFER SECOND TRANCHE CLOSING INDEFINITELY

 

This AMENDMENT TO SHARE EXCHANGE AGREEMENT TO DEFER SECOND TRANCHE CLOSING
INDEFINITELY, dated as of April 10, 2013 (this “Amendment”), amends that certain
SHARE EXCHANGE AGREEMENT (the “Share Exchange Agreement”), dated as of
August 24, 2012, by and among Computer Vision Systems Laboratories, Corp., a
Florida corporation (the “Parent”), Happenings Communications Group, Inc., a
Texas corporation (the “Company”), and Rochon Capital Partners, Ltd., a Texas
limited partnership (the “Shareholder”). Each of the parties to this Amendment
is individually referred to herein as a “Party” and collectively as the
“Parties.”  All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Share Exchange Agreement.

 

RECITALS.  The Share Exchange Agreement requires that the Second Tranche Closing
take place on the later of (i) the twentieth business day following the date
that the Parent files the definitive Schedule 14C with the SEC, (ii) the date
FINRA approves the Amendment (which increases the number of authorized shares of
the Parent Common Stock to 5,000,000,000 and changes the Parent’s name),
(iii) the first business day following the satisfaction or waiver of all
conditions to the Second Tranche Closing, or (iv) such other date as the parties
to the Share Exchange Agreement may mutually determine.  The Parties wish to
amend the Share Exchange Agreement to formally defer the Second Tranche
Closing   indefinitely and to make certain other changes to the Share Exchange
Agreement resulting from deferring the Second Tranche Closing.  In addition,
rather than the Parent being required to issue all of the Second Tranche Parent
Stock at the Second Tranche Closing, the Parties agree that the Shareholder can
elect to have the Second Tranche Parent Stock issued to the Shareholder in
increments in multiple closings rather than one closing.

 

Notwithstanding the language in the “Background” of the Share Exchange Agreement
that could be construed to allow the Shareholder to receive more than
504,813,514 shares of Parent Common Stock at the Second Tranche Closing, the
Parties desire to amend the Share Exchange Agreement to reflect that the maximum
number of shares of Parent Common Stock issuable at the Second Tranche Closing,
whether in one or more closings, is 504,813,514.

 

Certain restrictions set forth in Section 7.08 of the Share Exchange Agreement
run until the First Anniversary of the Second Tranche Closing so that such
provisions need to be modified in light of deferring the Second Tranche
Closing.  The Parties have agreed that those restrictions in Section 7.08 of the
Share Exchange Agreement that currently run until the first anniversary of the
date of the Second Tranche Closing Date will hereafter apply until the first
anniversary of the date that the definitive Schedule 14C is filed with the SEC.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.             AMENDMENT OF BACKGROUND.  The fourth sentence of the Background
Section of the Share Exchange Agreement is hereby amended by replacing it with
the following:

 

--------------------------------------------------------------------------------


 

“At the Second Tranche Closing (as hereinafter defined), the Shareholder shall
receive 504,813,514 newly issued shares of Parent Common Stock (the “Second
Tranche Parent Stock”).”

 

2.             AMENDMENT OF SECTION 1.03.  Section 1.03(b) of the Share Exchange
Agreement is hereby amended by replacing it with the following:

 

“The Second Tranche Parent Stock shall be issued on such date and at such time
(the “Second Tranche Closing Date”) as shall be specified in a written notice
provided by the Shareholder to the Parent; which notice may not be issued prior
to the later of the twentieth business day following the date on which the
Parent files a definitive Schedule 14C regarding the Amendment (the “Definitive
14C Filing Date”) with the SEC and the date FINRA approves the transactions
contemplated by the definitive Schedule 14C, and such closing (the “Second
Tranche Closing”) shall take place at the offices of Gardere Wynne Sewell LLP,
located in Dallas, Texas commencing at 10:00 a.m., local time.  The First
Tranche Closing and the Second Tranche Closing may at times be referred to
herein, individually, as a “Closing” or collectively, as the “Closings”. 
Notwithstanding anything to the contrary in the Share Exchange Agreement, the
Parties agree that the Second Tranche Parent Stock may be issued in multiple
closings on such dates and in such amounts as the Shareholder may elect by
written notice to the Parent from time to time so that the Second Tranche
Closing may consist of a number of closings rather than one closing; provided,
however, in no event will the Second Tranche Parent Stock exceed 504,813,514
shares of Parent Common Stock.

 

3.             AMENDMENT OF SECTION 7.08.  Sections 7.08 (a) through (c) of the
Share Exchange Agreement are hereby amended by replacing them with the
following:

 

(a)  Until the first to occur of (i) the first anniversary of the Definitive 14C
Filing Date (the “First Anniversary ) or (ii) the first date (the “Revenue
Date”) that the Parent has acquired a Target (as hereinafter defined) with
trailing twelve (12) months revenues of at least $25,000,000, except for the
issuance of the Second Tranche Parent Stock, the Parent will not issue any
shares of Parent Common Stock (x) to the Shareholder or the Shareholder’s
Affiliates (other than as permitted by Section 7.08(b)) or (y) to any one or
more persons or entities except in exchange for the assets or equity of another
entity (the “Target”) that is a Permitted Entity (as hereinafter defined).  The
term “Permitted Entity” means an entity that is (A) not an Affiliate of the
Shareholder and (B) either has (aa) assets (as reflected on an audited balance
sheet of such entity) of at least $1,000,000 or (bb) trailing twelve (12) month
revenues of at least $2,000,000.

 

(b)  Notwithstanding Section 7.08(a), until the first to occur of (i) the First
Anniversary  or (ii) the Revenue Date, except for the issuance of the Second
Tranche Parent Stock, the Parent will not issue any shares of Parent Common
Stock to the Shareholder or the Shareholder’s Affiliates; provided, however,
(i) the Parent may, prior to the First Anniversary, issue to the Shareholder or
the Shareholder’s Affiliates shares of Parent Common Stock  for other than cash
in an amount not to exceed ten percent (10%) of the shares of Common Stock
issued pursuant to all acquisitions described in Section 7.08(a) and (ii) this
Section 7.08(b) does not restrict the issuance of shares of Parent Common Stock
as part of a stock dividend.

 

2

--------------------------------------------------------------------------------


 

(c)  Until the First Anniversary, the Parent will not implement a reverse stock
split (“Reverse Split”); provided, however, the Parent may implement a Reverse
Split prior to the First Anniversary if such Reverse Split is approved in
connection with or following the acquisition by the Parent of the assets or
equity of a Target for shares of Parent Common Stock and such Target is a
Permitted Entity that has trailing twelve (12) month revenues of at least
$15,000,000. In such event, the ratio of the reverse split shall not exceed a
reduction of more than one (1) share for every ten (10) shares held.

 

4.             EFFECT ON SHARE EXCHANGE AGREEMENT.  Subject to the amendments
provided herein, all of the other terms and conditions of the Share Exchange
Agreement shall continue in full force and effect after the execution of this
Amendment and shall not be in any way changed, modified or superseded by the
terms set forth herein (except to the extent necessary to give effect to the
amendments made by this Amendment).

 

5.             GOVERNING LAW.  This Amendment shall be governed in all respects
by the Laws of the State of Florida, without regard to conflicts of Laws
principles.

 

6.             WAIVER OR BREACH.  It is agreed that a waiver by any Party of a
breach of any provision of this Amendment shall not operate or be construed as a
waiver of any subsequent breach by that same Party.

 

7.             ENTIRE AGREEMENT AND BINDING EFFECT.  The Share Exchange
Agreement, as amended by this Amendment, contains the entire agreement of the
parties with respect to the subject matter hereof superseding all prior
agreements or understandings, whether written or oral, between or among the
Parties.  No amendment, modification or other change to the Share Exchange
Agreement or waiver of any agreement or other obligation of the Parties under
this Amendment or the Share Exchange Agreement may be made or given unless such
amendment, modification or waiver is set forth in writing and is signed by the
Parties.

 

8.             HEADINGS.  The Section headings appearing in this Amendment are
for purposes of easy reference and shall not be considered a part of this
Amendment or in any way modify, amend or affect its provisions.

 

9.             COUNTERPARTS.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[This space intentionally blank.  Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date and
year first above written

 

 

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP.

 

 

 

 

 

By:

Kelly L. Kittrell

 

Name: Kelly L. Kittrell

 

Title: Chief Financial Officer

 

 

 

 

 

HAPPENINGS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

John P. Rochon

 

Name: John P. Rochon

 

Title: Chairman

 

 

 

 

 

ROCHON CAPITAL PARTNERS, LTD.

 

By: John Rochon Management, Inc., its General Partner

 

 

 

 

 

By:

John P. Rochon

 

Name: John P. Rochon

 

Title: President

 

4

--------------------------------------------------------------------------------